1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 BANK OF COLORADO d/b/a
 8 PINNACLE BANK f/k/a WESTERN
 9 BANK OF GALLUP,

10          Plaintiff-Appellee,

11 v.                                                                                    No. 30,138

12 LL and D, INC. d/b/a RESPOND
13 NEW MEXICO,

14          Defendant-Appellant.

15 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
16 Robert A. Aragon, District Judge

17 Thomas Lynn Isaacson
18 Gallup, NM

19 for Appellee

20 Peter Everett IV
21 Albuquerque, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 SUTIN, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _________________________________
10 CYNTHIA A. FRY, Chief Judge


11 _________________________________
12 MICHAEL E. VIGIL, Judge




                                           2